406 F.2d 1063
SOUTHERN FOUNDATION, a Division of Kellwood Company, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18633.
United States Court of Appeals Sixth Circuit.
February 11, 1969.

Andrew C. Partee, Jr., New Orleans, La., F. A. Kullman, Kullman & Lang, New Orleans, La., J. Mack Swigert, Taft, Stettinius & Hollister, Cincinnati, Ohio, on brief, for petitioner.
John S. Irving, N.L.R.B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Lawrence M. Joseph, Attorney, N.L.R.B., Washington, D. C., on brief, for respondent.
Before WEICK, Chief Judge, and CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
This is a petition for review and cross-petition for enforcement of an order of the National Labor Relations Board which was issued on April 18, 1968 and is reported at 170 N.L.R.B. 184. The Board's order, which in pertinent part rejected the recommended order of the Trial Examiner, found that respondent violated § 8(a) (1) of the Act by awarding employees at its Alamo, Tennessee plant a ten cent per hour wage increase and ordered respondent to cease and desist from any like or related action in the future and required the posting of cognate notices.


2
A review of the record, including the finding of the Trial Examiner, convinces us that the factual conclusions of the Board are without support on the record, considered as a whole. Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951). Enforcement is therefore denied.